I am unable to agree with the holding of the majority of the court in this case, and desire to state my reasons for dissenting.
The records of this case show that after the opinion was written and filed, dismissing the case for want of jurisdiction, petition for rehearing was filed and granted, and an order entered of record overruling the motion to dismiss. The term of court at which this last order was entered has long since expired, and the order granting the petition for rehearing and overruling the motion to dismiss has become final. So far as the point involved as to the rights of defendants in error to have said cause dismissed is concerned, it is now res adjudicata. The basis for the majority opinion is that, if the court had no jurisdiction, as held by the former opinion dismissing the case for want of jurisdiction, the order overruling the motion to dismiss was invalid. I am unable to consent to this doctrine. This would be equivalent to holding that the Supreme Court did not have authority to pass upon its own jurisdiction. The court having made the order granting a rehearing and overruling the motion to dismiss, and setting the case down for hearing on its merits, the term of court having long since expired, this order became final, and in my opinion, so far as this case is concerned, this adjudication should be the law of the case and held to be res adjudicata. *Page 253